2/10/2021    Case: 1:20-cv-06316 Document
                                      Yahoo #:
                                            Mail49-17    Filed:
                                                 - Appearance     03/05/21
                                                              of Fraud         Page 1 of 3 PageID #:1014
                                                                       Grant# 2018-CY-BX-0025




     Appearance of Fraud Grant# 2018-CY-BX-0025

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)
                                                                    EXHIBIT 13
     To:    tracey.willis@usdoj.gov

     Cc:    andre.bethea@usdoj.gov; drfred.nancejr@gmail.com; frednance@clickservices.org
     Date: Saturday, April 18, 2020, 01:04 AM CDT



     Good morning. I want to report the appearance of fraud with our grant. I am claiming
     "Whistleblower" status with this report. Attached is my letter and supporting documentation.
     Please review and comment. Thank you.
     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395

            4.17.20 SCA Payroll Fraud Letter.pdf
            1.1MB

            3.30.20 EMAGES Drawdown from OJP.pdf
            282.7kB

            1.27.20 thru 2.24.20 Dorothy Collins Payroll.pdf
            89.5kB

            4.8.20 Dorothy Text Message on Resigning in January 2020.pdf
            307kB

            4.8.20 Email Alert to Accountant Bradley re Fraud.pdf
            52.9kB

            4.8.20 Email Message to Mr. Bradley re Fraud.pdf
            52.9kB

            4.10.20 Email Message to Mr. Bradley with Supporting Docs on Fraud.pdf
            52kB
            4.10.20 Email to Accountant re Fraud Validated.pdf
            52kB
            4.15.20 Final Email to Accountant re Fraud.pdf
            51.4kB
            4.15.20 Drawdown for Non Employee Dorothy Collins.pdf
            73.6kB
            4.17.20 Texts Re Laptop Computer Virus Protection.pdf
            1.2MB

            3.31.20 MA`AT Mentor Requesting Call-In for Coronavirus.pdf
            50.2kB

            4.7.20 TA Meeting Non Attendance due to Virus Protection.pdf
            80.4kB




                                                                                                           1/1
2/10/2021    Case: 1:20-cv-06316 Document
                                    Yahoo Mail#: 49-17 Filed:
                                               - Whistleblower    03/05/21
                                                               Complaint on GrantPage   2 of 3 PageID #:1015
                                                                                  #2018-CY-BX-0025




     Whistleblower Complaint on Grant #2018-CY-BX-0025                            EXHIBIT 13
     From: Dr. Fred L. Nance Jr (frednance@clickservices.org)

     To:    tracey.willis@usdoj.gov; andre.bethea@usdoj.gov; jwilliams@air.org

     Cc:    frednance@clickservices.org
     Date: Friday, August 28, 2020, 09:08 PM CDT



     Good evening. I filed my Whistleblower complaint with the Office of the Inspector General, Investigations Division
     tonight. I filed the complaint online and made a copy for your review, which is attached. I am not sure why Ms. Willis
     granted Dr. Wash taking me off as POC of this grant. You limited my performing my duties and allowed Dr. Wash to
     retaliate against me. I am sending another copy via registered mail to the Office of the Inspector General as a follow-up
     notice. If there are any questions, please do not hesitate to contact me.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all
     attachments transmitted with it are intended solely for the use of the addressee and may contain legally privileged and
     confidential information. If the reader of this message is not the intended recipient, or an employee or agent responsible
     for delivering this email message to the intended recipient, you are hereby notified that any dissemination, distribution,
     copying, or other use of the message or its attachments is strictly prohibited. If you have received this email message
     and its attachments if any, in error, please notify the sender immediately by replying to the message and please delete it
     from your computer. Thank you.

            8.28.20 Whistleblower Complaint Filed.pdf
            66.6kB




                                                                                                                                  1/1
2/10/2021    Case: 1:20-cv-06316 DocumentYahoo
                                           #: 49-17
                                               Mail - Dr.Filed: 03/05/21
                                                         Nance 3rd            Page
                                                                   Whistleblower     3 of 3 PageID #:1016
                                                                                 Complaint




     Dr. Nance 3rd Whistleblower Complaint                         EXHIBIT 13
     From: Dr. Fred L. Nance Jr (frednance@clickservices.org)

     To:    michael.dever@usdoj.gov

     Cc:    andre.bethea@usdoj.gov; tracey.willis@usdoj.gov; frednance@clickservices.org; drfred.nancejr@gmail.com
     Date: Sunday, September 13, 2020, 11:46 AM CDT



     Good afternoon. On September 13, 2020 I filed my 3rd Whistleblower complaint with the Department of Justice, Office of
     the Inspector General.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message, and any and all
     attachments transmitted with it are intended solely for the use of the addressee and may contain legally privileged and
     confidential information. If the reader of this message is not the intended recipient, or an employee or agent responsible
     for delivering this email message to the intended recipient, you are hereby notified that any dissemination, distribution,
     copying, or other use of the message or its attachments is strictly prohibited. If you have received this email message
     and its attachments if any, in error, please notify the sender immediately by replying to the message and please delete it
     from your computer. Thank you.

            9.12.20 3rd Whistleblower Complaint Revised.pdf
            123.6kB




                                                                                                                                  1/1
